DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 02/22/2021 is acknowledged.
 
The rejections of record under 35 USC §§ 101, 102, and 103 are withdrawn in view of Applicant’s amendment to the claims in the Response filed on 02/22/2021. 

The nonstatutory double patenting rejections of record are withdrawn in view of Applicant’s amendment to the claims in the Response filed on 02/22/2021.


Allowable Subject Matter
Claims 17-25 and 27-33 are allowed. 
Withdrawn species claims 19, 20, 25, 27-29, and 31-32 were rejoined and given full consideration by view of their dependence on instant claim 17. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Fernandes et al (US 2016/0312187), which teaches an automated method of compound screening utilizing a cell culture device. (¶¶ 0001 and 0168). Fernandes does not teach or suggest carrying out functional readouts comprising calcium release and resulting myotube shortening in a high throughput assay through quantification of the number of immunostained troponin-T spots corresponding to detachment and folding of at least one extremity of the myotubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651